Exhibit ITRON, INC. AMENDED AND RESTATED 2 LONG TERM PERFORMANCE RESTRICTED STOCK UNIT AWARD NOTICE FOR U.S. PARTICIPANTS Itron, Inc. (the “Company”) hereby grants to Participant a performance restricted stock unit award (the “Award”).The Award is subject to all the terms and conditions set forth in this Performance Restricted Stock Unit Award Notice (the “Award Notice”), the Performance Restricted Stock Unit Award Agreement, including AppendicesA, B and C (the “Agreement”) and the Itron, Inc. Amended and Restated 2000 Stock Incentive Plan (the “Plan”), all of which are incorporated into the Award Notice in their entirety. Participant: «First_Name» «Last_Name» Grant Date: «Grant Date» Performance Period: January 1, 2010 to December 31, 2010 Number of Performance Restricted Stock Units (“PSUs”): The actual number of PSUs that become eligible for vesting according to the Vesting Schedule below shall be determined based on the attainment of the 2010 Performance Goals specified in Appendix A, as assessed by the Plan Administrator as soon as reasonably practicable after the end of the Performance Period. The minimum number of PSUs is zero (0). The target number of PSUs is: «# of Units» The maximum number of PSUs is: «# of Units» Vesting Schedule: The actual number of PSUs that become eligible for vesting based on the attainment of the 2010 Performance Goals shall vest in three equal installments on January 1, 2012, January 1, 2013 and January 1, 2014 (each, a “Vest Date”). Additional Terms/Acknowledgement: This Award is subject to all the terms and conditions set forth in this Award Notice, the Agreement and the Plan which are attached to and incorporated into this Award Notice in their entirety. «First_Name» «Last_Name» I accept this award subject to the terms and conditions stated herein. «Electronically Signed» Attachments: 1.Performance Restricted Stock Unit Award Agreement, including AppendicesA, B and
